DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Response to Amendment
The Amendment filed April 12, 2022 has been entered. Claims 1-3, 6-11, 14-18 and 23-25 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 11, 14, 16, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brugnoli (US 2014/0235961 A1) (hereinafter – Brugnoli) in view of Dashevsky et al. (US 10561863 B1) (hereinafter – Dashevsky).

Regarding claim 1, Brugnoli discloses A portable breath analysis device comprising (Abstract and entire document):
a primary gas flow pathway for passage of exhaled breath from an inlet to an outlet (FIGS. 1-3);
a secondary gas flow pathway branched from the primary pathway at a branching point between the inlet and the outlet, the secondary pathway also having an outlet (FIGS. 1-3, “8”);
a flow sensor between the inlet of the primary pathway and the branching point or between the branching point and the outlet of the primary pathway and arranged to allow measurement of a gas flow in the primary pathway (FIGS. 1-3, “4”);
 an oxygen sensor (FIGS. 1-3, “12”);
a carbon dioxide sensor (FIGS. 1-3, “14”), 
and a series of one or more tubes positioned in the secondary pathway between the inlet and the oxygen and carbon dioxide sensors (FIGS. 1-3),
wherein: the oxygen sensor and the carbon dioxide sensor are arranged in-line in the secondary pathway to take breath-by-breath measurements of inhaled breath or exhaled breath from a subject in the secondary pathway (FIGS. 1-3),
and the series of the one or more tubes reduce humidity of an exhaled breath passing through the portable breath analysis device and are tubes of a copolymer of perfluoro-3,6- dioxa-4-methyl-7-octene-sulfonic acid and tetrafluoroethylene (Para. [0080], “According to a further characteristic, in itself of a known type, the sampling line 8 includes a tube having a wall permeable to humidity, for example made of NAFION (registered trademark) to keep the humidity within the sampling line 8 substantially equal to ambient humidity.”); 
and the portable breath analysis device is wearable or holdable in the hands of the subject (Para. [0012], “At the same time, said devices may even be produced with relatively small dimensions (so as to be portable),” see also para. [0063] – [0064], “As has been mentioned above, the known devices of the type illustrated in FIG. 2 and of the type illustrated in FIG. 3 each present advantages and drawbacks that render them suited to being used in different applications (for example, the former for clinical tests and the latter for tests on athletes).” The designs are made in small dimensions to be made portable for use with athletes.).
Brugnoli fails to disclose the flow sensor is a hot film anemometer; 
However, in the same field of endeavor, Dashevsky teaches the flow sensor is a hot film anemometer (Col 27, line 59 - Col 28 line 64, “The flow sensor is preferably a micro-electromechanical systems (MEMS) hot-film anemometer.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the portable breath analysis device as taught by Brugnoli to include a valve system as taught by Dashevsky in order to make the device compact and portable (Abstract, “The device is compact, portable, vehicle independent and non-encumbering to the subject.”).
Regarding claim 2, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1 wherein the device is an indirect calorimeter (FIGS. 1-3, “12” and “14” inherently disclose a indirect calorimeter.).
Regarding claim 3, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, wherein either the oxygen sensor or the carbon dioxide sensor is a thermal conductivity detector (Para. [0050], “Also the above sensor means may be provided in any known way and, for this reason, are not described in detail herein. In general, the aforesaid sensors exploit absorption of infrared radiation as regards carbon dioxide (infrared sensors) or the electrical charge produced by the chemical reaction of the oxygen with an electrolyte with which it is in contact (galvanic fuel cells).”).
Regarding claim 6, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, further comprising a pump for drawing exhaled breath along the secondary pathway (FIGS. 1-3, “11”).
Regarding claim 7, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, wherein the device does not comprise a pump (Para. [0012], “This does not alter the reliability of the measurement in so far as, as has been mentioned above, there is simulated a capacity of the suction pump that varies in proportion to the variation of the flow during the breathing cycle.” Pump can be zero, it is also known in art that the pump can be left out of the device.).
Regarding claim 8, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, further comprising: a valve system located between the branching point and the oxygen and carbon dioxide sensors and partitioning the secondary pathway into an upstream portion between the branching point and the valve system and a downstream portion between the valve system and the outlet of the secondary pathway (Para. [0059], “The device 10 further comprises a switching valve 20 for switching the intake of the pump 11 between a condition of connection to the sampling line 8 and a condition in which the aforesaid connection is interrupted.”),
the components of the valve system being movable between at least a first position and a second position, and wherein (Para. [0059], “The device 10 further comprises a switching valve 20 for switching the intake of the pump 11 between a condition of connection to the sampling line 8 and a condition in which the aforesaid connection is interrupted.”):
the valve system comprises a valve outlet (Para. [0059], “The device 10 further comprises a switching valve 20 for switching the intake of the pump 11 between a condition of connection to the sampling line 8 and a condition in which the aforesaid connection is interrupted.”);
in the first position, the components of the valve system are arranged such that the upstream portion of the secondary pathway is in fluid connection with the downstream portion of the secondary pathway (Para. [0059], “The device 10 further comprises a switching valve 20 for switching the intake of the pump 11 between a condition of connection to the sampling line 8 and a condition in which the aforesaid connection is interrupted.”);
and in the second position, the components of the valve system are arranged such that the upstream portion of the secondary pathway is in fluid connection with the valve outlet and not with the downstream portion of the secondary pathway (Para. [0059], “The device 10 further comprises a switching valve 20 for switching the intake of the pump 11 between a condition of connection to the sampling line 8 and a condition in which the aforesaid connection is interrupted.”).
Regarding claim 9, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, further comprising a microcontroller (Para. [0051], “electronic control unit 6”).
Regarding claim 11, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, further comprising a humidity sensor, a temperature sensor, a pressure sensor, or combinations thereof (Para. [0083], “humidity-sensing means 32”).
Regarding claim 14, Brugnoli and Dashevsky teach The portable breath analysis device of claim 11, further comprising one or more further sensors (Para. [0050], “Also the above sensor means may be provided in any known way and, for this reason, are not described in detail herein. In general, the aforesaid sensors exploit absorption of infrared radiation as regards carbon dioxide (infrared sensors) or the electrical charge produced by the chemical reaction of the oxygen with an electrolyte with which it is in contact (galvanic fuel cells).” Other sensors are envisioned).
Regarding claim 16, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, further comprising a sampling chamber positioned along the secondary pathway between the oxygen and carbon dioxide sensors and the outlet of the secondary pathway, or branched from the secondary pathway at any point along the secondary pathway (Para. [0053], “FIG. 3 is a diagram that illustrates a device according to the known art, of the type with mixing chamber, which enables detection of the average consumption of oxygen and carbon dioxide in a sample of air exhaled by a subject in a number of breathing cycles.”).
Regarding claim 18, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1 wherein the device uses an algorithm based on the equation fo2(t) = - fco2(t) * c1 +c2 (FIG. 1, this equation inherently exists as the relationship between the flow of oxygen and flow of carbon dioxide during the breath of the subject)
wherein fo2 and fco2 are waveforms of oxygen and carbon dioxide respectively, as determined from the measurements of the oxygen and carbon dioxide sensors (FIG. 1), 
and wherein c1 and c2 are positive constants (FIG. 1).
Regarding claim 23, Brugnoli and Dashevsky teach A method of analyzing a breath of a subject, the method comprising (See claim 1, above.):
breathing, by the subject, into or from a portable breath analysis device according to claim 1, while the portable breath analysis device is held in the hands of the subject (See claim 1, above.).
Regarding claim 24, Brugnoli and Dashevsky teach The method of claim 23, wherein the breathing comprises exhaling, by the subject, an exhaled breath into the portable breath analysis device (Para. [0053], “FIG. 3 is a diagram that illustrates a device according to the known art, of the type with mixing chamber, which enables detection of the average consumption of oxygen and carbon dioxide in a sample of air exhaled by a subject in a number of breathing cycles.”).
Regarding claim 25, Brugnoli and Dashevsky teach The method of claim 23, wherein the breathing comprises inhaling, by the subject, an inhaled breath from the portable breath analysis device (Para. [0043], “comprises an air collecting member 2 that has passages for enabling flow of the air inhaled and exhaled by the subject.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brugnoli (US 2014/0235961 A1) (hereinafter – Brugnoli) in view of Dashevsky et al. (US 10561863 B1) (hereinafter – Dashevsky) in further view of Johnson et al. (US 2010/0268106 A1) (hereinafter – Johnson).

Regarding claim 10, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, Brugnoli fails to disclose further comprising a one-way valve positioned between the inlet and the flow sensor, through which gas may pass in a direction from the inlet to the flow sensor only.
However, in the same field of endeavor, Johnson teaches further comprising a one-way valve positioned between the inlet and the flow sensor, through which gas may pass in a direction from the inlet to the flow sensor only (Para. [0023], “If present, valves 5 and 6 may be any type of appropriate valve to regulate relatively low flow rate gas flow, including gate valves, diaphragm valves and the like. In many embodiments, valves 5 and 6 are one-way or check valves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the portable breath analysis device as taught by Brugnoli to include a valve system as taught by Johnson in order to regulate flow (Para. [0023], “If present, valves 5 and 6 may be any type of appropriate valve to regulate relatively low flow rate gas flow,”).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brugnoli (US 2014/0235961 A1) (hereinafter – Brugnoli) in view of Dashevsky et al. (US 10561863 B1) (hereinafter – Dashevsky) in further view of Furusaki et al. (US 2017/0065208 A1) (hereinafter – Furusaki).

Regarding claim 15, Brugnoli and Dashevsky teach The portable breath analysis device of claim 11, Brugnoli fails to disclose further comprising one or more further sensors selected from the group consisting of acetone sensors, nitric oxide sensors, sulfur compound sensors, pentane sensors, ethanol sensors, and hydrocarbon sensors.
However, in the same field of endeavor, Furusaki teaches further comprising one or more further sensors selected from the group consisting of acetone sensors, nitric oxide sensors, sulfur compound sensors, pentane sensors, ethanol sensors, and hydrocarbon sensors (Para. [0104], “In the restricted position, the air flows to the nitric oxide sensor, such as a solid-state nitric oxide sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the portable breath analysis device as taught by Brugnoli to include a nitric oxide sensor as taught by Furusaki in order to measure other desired respiratory measurements (Para. [0104], “By way of illustration, in one embodiment of the invention, the device can be constructed to make three respiratory measurements, e.g.,”).
Regarding claim 17, Brugnoli and Dashevsky teach The portable breath analysis device of claim 1, Brugnoli fails to disclose wherein the device comprises a communication means for communication between the microcontroller and a mobile phone or other external device.
However, in the same field of endeavor, Furusaki teaches wherein the device comprises a communication means for communication between the microcontroller and a mobile phone or other external device (Para. [0121], “With devices, such as those described herein, relevant parameters can be communicated to a secure computer network data system that collects, stores and analyzes such data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the portable breath analysis device as taught by Brugnoli to include a communication means as taught by Furusaki in order to analyze data on a remote device (Para. [0121], “With devices, such as those described herein, relevant parameters can be communicated to a secure computer network data system that collects, stores and analyzes such data.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 14-18 and 23-35 regarding the flow sensor have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants arguments with respect to the portability of the device are not persuasive. Brugnoli clearly discloses designing the components of the device in a small manner, such that the device is portable. Brugnoli further discloses using the device on athletes, which are very movable as well. A person having ordinary skill in the art would understand that the device is portable with the subject. Further, the facemask is “worn” on the subject which meets the limitations of the claims. Thus, the arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791